Title: Wednesday May 15th. 1771.
From: Adams, John
To: 


       Argued before the Sessions the Question whether the Court had Authority by Law to make an Allowance of Wages and Expences, above the Fees established by Law to the Jurors, who tryed Captain Preston and the Soldiers. The two Quincys, Otis and Adams, argued. Otis is the same Man he used to be— 
         
          He spares nor Friend nor Foe, but calls to Mind
          like Doomsday, all the faults of all Mankind.
         
        He will certainly soon relapse into his former Condition. He trembles. His Nerves are irritable. He cannot bear Fatigue.—“Brother A. has argued so prodigiously like a Representative that I cant help considering him as the Ghost of one”—&c.
      